The authorities cited in appellant's brief on the question of the court's refusal to give in writing the general charge are not applicable to the case at bar. In this case the evidence is in conflict, and from the state's testimony fair inferences may be drawn to support the verdict of guilt. It is only where there is no evidence to support the verdict that the general charge should be given, or where there may be slight evidence of guilt with overwhelming evidence of innocence that motions for new trial should be granted.
There were other parties besides the defendant who, according to the state's witnesses, ran away from the still at the time of the raid, and hence under the evidence refused charge 4 was improper.
Refused charge 21 pretermits a consideration of the evidence, and assumes as proven the place, the surroundings, the distance, the woods, and other obstructions. The charge was properly refused. Refused charge 23 is covered by given charge 22. Refused charge 24 is elliptical.
The defendant asked a state's witness on cross-examination: "Now, since that time (time of raid), you have heard that there was a man got pretty bad shot at that still, haven't you?" This question called for hearsay testimony. The same witness was then asked: "If there was anybody else there that got shot besides these two men or Bob Bailey or Zoellus Knight, then you were mistaken in the identity of one of these men, aren't you, Mr. Kilgore?" An attorney should never be permitted to ask questions which in themselves are arguments or call for conclusions of a witness. The witness stated the facts regarding the matters inquired about. It was for the jury to draw conclusions. As to whether or not this witness had given his men instructions not to shoot was irrelevant and immaterial, not being a part of the res gestæ. Gilbert v. State, 20 Ala. App. 28, 100 So. 566.
Whether the deputies violated the instructions of the sheriff in firing on the parties found at the still raided or not was not a material inquiry. Objections to questions calling for evidence to this effect were properly sustained.
The question of law enforcement argued in brief of counsel is not presented in such way as to authorize a review of the matters therein presented. We can only say that this court will continue to follow the precedents laid down by the courts of last resort in preserving the liberties and property of the citizens of this state. Judges of great learning and a judgment matured by age and experience will recognize this as being the only way to preserve our country from mob law.
We find no error in the record. Let the judgment be affirmed.
Affirmed. *Page 462